department of fhe treasury washington dc contact person xxxxxx telephone number in reference to xxxxxx op e ep t date apr i999 sin dollar_figure -00 internal_revenue_service xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx attn xxxxxxx legend state a xxxxxx plan x xxxxxx plan y xxxxxx employer m xxxxxxx type f xxxxxxxx districts d xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx xxxxxx board d xxxxxx committee r xxxxxx council w xxxxxx dear xxxxxx this is in response to the ruling_request dated xxxxxx as supplemented by correspondence dated xxxxxx and xxxxxxx made on your behalf by your authorized representative regarding the federal_income_tax consequences of a nonqualified_plan a transfer of part of the assets of a qualified_plan to xxxkx n2o the facts and representations upon which the request is based are as follows plan x is a defined benefit pension_plan established plan x is qualified under sec_401 and maintained by employer m to provide retirement benefits for its employees of the internal_revenue_code and its related trust is tax- exempt under sec_501 of the code governmental_plan m contributions by employer m since date member contributions have been picked-up plan x requires both member and employer plan x is a employer m is a subdivision of state a substantially_all of the employees of employer m including type f members who are employed by employer m are currently members of plan x state a has by statute created plan y a state-wide system to provide retirement benefits for type f members employed by any municipality parish or fire protection district within state a that has not acted to exclude its employees from plan y not now and does not intend in the near future to be qualified_plan within the meaning of sec_401 of the code the mandatory coverage provisions of the statute do not apply to any municipality parish or fire protection district which enacted an ordinance before date exempting it from such mandatory coverage you have represented that plan y a is employer m has had in place an ordinance that exempts it from the mandatory coverage provisions and its type f members have participated in plan x expressed the view that employer m could enjoy significant savings if all eligible type f members employed by employer m could be transferred to plan y council w has sec_11 2253c of the state a the state a statutes provide several methods by which an otherwise eligible_person who is not a member of plan y may become a member statutes provides that any full-time type f member or any person in a position as defined in the municipal fire and police service system who is employed by districts d may with the approval of council w and board d become members of plan y section is to be treated as committee r used in this section does not refer to consolidation of plans as provided for in sec_414 of a reassignment of membership provided by this you have represented that the term merger as a merger subject_to approval of a merger or xxxxx a the code transferring systems transfer funds to plan y such a merger would be accomplished by having the some districts d members have elected with the approval employer m proposes to type f members whose accrued_benefits of council w to move to plan y allow such transfer are transferred from plan x to plan y will no longer be allowed to participate in plan x x will be required to guarantee that no transferred type f member will receive a lesser benefit after taking his or her benefit from plan y into account than he or she would have received by remaining in plan xx is expected that plan it based on the above facts the following rulings are requested the transfer of type f members from plan x to plan y and the resulting transfer of assets now held under plan x to plan y will not result in current tax_liabilities to the transferred members the transfer of type f members from plan x to plan y and the resulting transfer of assets now held under plan x to plan y will not adversely affect the qualified status of plan x revrul_67_213 1967_2_cb_149 holds in effect that where the interests of participants are transferred from a_trust forming part of one qualified_plan to a_trust forming part of another qualified_plan no amounts will be considered distributed or made available to the participants therefore no taxable_income will be recognized to them by reason of the transfer revrul_55_368 1955_1_cb_40 provides that the transfer of funds from one trust to another trust through the agency of the employees is not a taxable_event where both trusts are qualified_trust under sec_401 of the code sec_1_401-1 of the income_tax regulations provides that a pension_plan within the meaning of sec_401 is a plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to his employees over a period of years usually for life after retirement similarly regulation sec_1_401-1 provides that a pension_plan is the livelihood of the employees or their beneficiaries after the retirement of such employees a definite written program to provide for xxxxx revrul_74_254 1974_1_cb_91 applies regulations sec_1_401-1 as cited above and concludes that a pension_plan does not qualify under code sec_40l a if normal retirement and prior to termination of employment or termination of the plan it permits distributions of contributions prior to code sec_402 provides the general_rule for the a beneficiary of an employees’ trust described code sec_402 read together with code taxability of in code sec_401 which is exempt from tax under code sec_501 sec_402 and and e provide that in order for any amount in a transfer of plan assets or for any amount in transaction that results in such transferred or distributed amounts not being includible in gross_income for the taxable_year such amounts must be transferred or distributed from a qualified_plan a distribution of plan assets to constitute a code sec_402 read together with code sec_402 and and e also provide in effect that where a transfer of assets from a qualified_plan to another plan is not permissible and a distribution from the qualified_plan does not constitute an eligible_rollover_distribution that assets once removed from such qualified_plan constitute an amount actually distributed to a distributee by such qualified_trust and are taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities since no provision exists permitting a trustee to a trustee transfer of assets or a tax-free_rollover of distribution from a qualified_plan to a nonqualified_plan a transfer of assets from a plan qualified under sec_401 of the code to a nonqualified_plan would constitute a taxable_event under code sec_402 thus with respect to your first ruling_request we conclude that the transfer of type f members from plan x to plan y and the resulting transfer of assets now held under plan x to plan y would result in current tax_liabilities to the transferred members section dollar_figure of revproc_99_4 1999_1_irb_115 provides that the national_office ordinarily will not issue letter rulings on matters involving a plan’s qualified status under sec_401 of the code generally handled by the key district offices’ determination_letter program ordinarily rule on matters involving plan qualification rulings may be issued where among other things the service although the national_office will not these matters are w xxkkxk is in the interest of good tax determines that it administration to provide guidance to the taxpayer with respect to such qualification issue the second ruling_request concerns the effect the proposed transfer of assets from plan x to plan y would have on the continued qualified status of plan x under sec_401i a of the code you have represented that plan x is a pension_plan revrul_74_254 as qualified under sec_401 previously stated provides that a pension_plan does not qualify under code sec_40l a if distributions of contributions prior to normal_retirement_age and prior to termination of employment or termination of the plan none of the events listed above provide the basis for the proposed transfer of assets from plan x to plan y from the facts as submitted it appears that it permits accordingly with respect to your second ruling_request we conclude that the proposed transfer of type f members from plan x to plan y and the resulting transfer of assets now held under plan x to plan y would adversely affect the qualified status of plan x under sec_401 a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely signed joyob rb floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of ruling notice of intention to disclose cc division director xxxxxxx key district attn chief ep eo je
